Citation Nr: 1025693	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO. 06-10 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a mental disorder, to 
include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from August 1976 through May 1977. 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa. The Veteran has since relocated and the Detroit, Michigan, 
RO is now handling his claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking to establish service connection for a 
mental disorder, which he claimed as service connection for 
bipolar disorder. To establish service connection, the record 
must contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, of 
in-service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, entitlement 
to service connection for a particular disability requires 
evidence of the existence of a current disability and evidence 
that the disability resulted from a disease or injury incurred in 
or aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a). See also Pond v. West, 12 Vet. App. 341, 346 (1999).

In October 2008, the Board remanded this matter for additional 
development, to include obtaining treatment records and affording 
the Veteran a VA examination. Several years of VA treatment 
records were associated with the claims folder and the Veteran 
was afforded a VA examination in June 2009. The examiner, 
following an interview with the Veteran and a review of his 
record, concluded that a diagnosis of bipolar disorder was not 
appropriate and that the correct diagnosis is alcohol dependence; 
polysubstance abuse by history; and mood disorder not otherwise 
specified. However, further review of the record reveals that 
since the October 2008 Board remand, additional private records 
were submitted by the Veteran. These records were associated with 
the claims folder in October 2009, after the VA examiner's 
report, and show that in August 2008, the Veteran sought 
psychiatric treatment at the Hillsdale Health Center in 
Hillsdale, Michigan. The August 2008 Psychiatric History and 
Physical report shows that this examiner felt the appropriate 
diagnosis for the Veteran was "bipolar disorder, currently in a 
depressed phase."  The report appears to be an initial 
evaluation and notes that the facility would "keep [the Veteran] 
for about 3 days at least for observation and treatment and then 
we will make discharge plans to receive services on an outpatient 
basis at Lifeways. History and physical will be completed."  A 
note dated the next day shows that the physician's continued 
impression of the appropriate diagnosis was "bipolar disorder 
depressed, polysubstance abuse." These records were submitted by 
the Veteran. There are no further treatment notes from this 
facility, no discharge report, and no report of follow-up 
treatment with "Lifeways." 

Under 38 C.F.R. § 3.159(c)(1), VA has a duty to assist the 
Veteran in obtaining evidence relevant to his claim, such as 
treatment records from private physicians. Because the records 
from Hillsdale Health Center show a diagnosis of bipolar 
disorder, the complete record is relevant to this claim, 
considering the VA examiner's opinion. This matter must be 
remanded in order to VA to meet its duty to assist in this 
regard.

Also, under 38 C.F.R. § 3.159(c)(4), the VA examiner's opinion 
must be "based upon a review of the evidence of record."  Once 
the record is complete, the claims folder should be returned to 
the VA examiner for an addendum to the June 2009 report, which 
takes into account the Hillsdale Health Center records and 
diagnosis.

Accordingly, the case is REMANDED for the following action:

1. Obtain a fully executed Authorization to 
Obtain Records from the Veteran for any 
outstanding private treatment records, 
including but not limited to Hillsdale Health 
Center. Once the Authorization is received, 
obtain all relevant, non-duplicative records 
and associate them with the claims folder. If 
negative responses are received, associate 
those with the claims folder as well.

2. Once remand directive 1 is complete, 
forward the claims folder to the June 2009 VA 
examiner, or another competent VA examiner, 
for an addendum to the June 2009 report that 
takes into consideration the Hillsdale Health 
Center physician's diagnosis of bipolar 
disorder. If there is any reason to change 
the diagnosis, the examiner should so state 
in his/her report.  If the examiner requires 
additional examination of the Veteran, it 
should be ordered.

If the examiner, based upon a review of the 
additional evidence, diagnoses something 
other than a personality disorder, and 
determines that the current disability was 
not substance induced, then the examiner 
should provide an opinion regarding the 
etiology of the Veteran's current mental 
disability by addressing the following 
question: is it more likely than not (i.e., 
probability greater than 50 percent)), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's disability was caused by disease or 
injury during service? The opinion should 
also include a discussion of whether the 
disciplinary problems, marginal performance 
and marijuana use in service were initial 
manifestations of the disability.  The 
examiner must also review other psychiatric 
diagnoses made in this case and discuss the 
reasons for the different diagnoses, and the 
underlying support for his or her diagnosis.  

3. Readjudicate the Veteran's claim. If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


